Citation Nr: 1401495	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-22 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for post-traumatic stress disorder (PTSD) has been received

2.  Whether new and material evidence to reopen a claim for service connection for personality disorder (claimed as a general psychoneurotic disorder) has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to November 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 administrative decision in which the RO declined to reopen the Veteran's claims for service connection for PTSD and for a general psychoneurotic disorder.  In December 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

Although the RO adjudicated the appeal as involving a single claim, given the facts noted below, the appeal appropriately comprises the two matters set forth on the title page (each subject to distinct prior final denials).  These matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

By way of background, the Veteran was denied service connection for a personality disorder in a November 1985 rating decision and in a May 1987 SOC; the basis for the denials was that a personality disorder is not an acquired disability for which service connection can be established.  The denial was not appealed.  The Veteran filed a claim for service connection for a psychiatric condition in February 2004.  Due to evidence of personality disorder (for which compensation is not payable) and no other sufficient evidence, the RO denied reopening the Veteran's claim in a May 2004 rating decision. 

In January 2005, the Veteran submitted new evidence and requested to reopen the claim for a mental condition.  The RO construed the January 2005 claim to reopen as an original claim for service connection for PTSD.  In an August 2006 rating decision, the RO denied service connection for PTSD, based to no diagnosis and no credible evidence to verify occurrence of a claimed stressor.   Although notified of the denial in a September 2006 letter, the Veteran did not appeal or submit new evidence within the appellate period.

In the May 2009 administrative decision currently on appeal, the RO declined to reopen the Veteran's claims (then characterized as a single claim for an acquired psychiatric condition because the Veteran and his representative did not submit or identify any new evidence in support.

However, in a February 2011 statement in support of his claim, the Veteran indicated that he has been treated recently at the Captain James A. Lovell Federal Health Care Center (Lovell FHCC), a VA medical facility in Chicago, IL.  38 C.F.R. § 3.159(c)(2) (2013) provides that "VA will give the assistance described in paragraphs (c)(1), (c)(2), and (c)(3) to an individual attempting to reopen a finally decided claim."  See also 38 U.S.C.A. § 5103A (West 2002). 38 C.F.R. § 3.159(c) (2013).  In this case, the Veteran has identified VA treatment records which may be directly relevant to an issue necessary to substantiate the claim, and this falls within VA's duty to assist the Veteran in obtaining records as provided in 38 C.F.R. § 3.159(c)(2), including in the case of an application to reopen a previously denied claim.  38 C.F.R. § 3.159(c).  The record does not reflect that the RO has attempted to obtain any medical records since the Veteran filed his claim in December 2008.

Hence, the RO should obtain and associate with the claims file all outstanding VA treatment records from the above-noted facility, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

While this matter is on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the matters on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran provide additional information regarding any psychiatric treatment received during service (i.e., the dates of such treatment (month and year) and the names of the facilities where such treatment occurred), so that the RO may conduct a more thorough search for records from the appropriate facilities.  The RO should also request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent records of private post-service psychiatric treatment.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Obtain from the Lovell FHCC all outstanding records of VA mental health evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.

Specifically request that the Veteran provide additional information regarding any psychiatric treatment (i.e., the dates of such treatment (month and year) and the names of the facilities where such treatment occurred), to enable a search of clinical records from these facilities.  Also request that the Veteran furnish, or furnish or furnish appropriate authorization to obtain, all outstanding, pertinent records of private, post-service psychiatric treatment.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


